Exhibit 10.1
[LETTERHEAD OF HENRY SCHEIN, INC.]
February 27, 2009
Mr. David M. Mulder
Chief Financial Officer
Biolase Technology, Inc.
4 Cromwell
Irvine, California 92618
Dear Mr. Mulder:
This letter agreement shall serve to amend that certain License and Distribution
Agreement, by and between Henry Schein, Inc. (“HSI”) and Biolase Technology,
Inc, (“Biolase”), dated as of August 8, 2006, as amended (the “Agreement”).
As of the date set forth above, the parties hereby agree as follows:

  1.   As a fundamental condition precedent to HSI entering into this letter
agreement, Biolase has informed HSI that it is taking actions to reduce its
operating expenses to such a level as to reach profitability, based on ****
Biolase sales revenue of $**** on an on-going basis, to be adjusted as minimums
increase.     2.   Subject to Section 1 above, HSI agrees to make a firm minimum
purchase commitment of Waterlase Turbo MD (a Waterlase MD with an associated
turbo handpiece kit) and Ezlase base units and any other laser units (including
the **** and ****) offered during the Term and their related future iterations
and their auxiliary components and accessories (the “Lasers”) during the period
commencing on the date hereof to March 31, 2010 (the “New Initial Term”) and
Non-Laser Products (as defined below) in the aggregate amount of $42.7 million
(“**** Level”), to be purchased as follows: (i) $**** comprised of Waterlase
Turbo MD lasers and Turbo upgrade kits, which such purchase shall occur no later
than March 2, 2009, (ii) commencing on March 15, 2009, (26) semi-monthly
purchases of any Biolase products during the New Initial Term for purchases of
not less than $**** per semi-monthly period (of which $**** will be Lasers and
$**** will be non-Laser products, including disposable products, warranty sales,
training and replacement parts, etc. collectively “Non-laser Products”), each
such purchase to occur on the 15th and the last day of each consecutive month
(e.g, March 15, 2009, March 31, 2009, April 15, 2009, April 30, 2009, etc.); and
(iii) HSI agrees to make purchases of any Biolase products in the aggregate
amount of $**** (the “Initial International Purchase”) with regard to
distribution of products in the United Kingdom, Belgium, Luxembourg,
Netherlands, Australia, New Zealand, Austria, Spain, and Germany or elsewhere in
the world. The Initial International Purchase shall occur no later than March 2,
2009. With respect to all purchases in this Section 2 made in February of 2009,
HSI shall pay Biolase all of the purchase price on March 2, 2009 in respect of

 

****   Certain confidential information contained in this document, marked with
four asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 



--------------------------------------------------------------------------------



 



    (i) and (iii) above ($**** in the aggregate). Other payments in respect of
purchases hereunder shall be due upon receipt, of the applicable products. These
purchases may be purchased by HSI through HSI’s divisions or subsidiaries in the
United States or Canada or elsewhere in the world. Biolase will make the
products available to HSI and, in accordance with the parties’ standard business
practice, promptly supply HSI with any products so ordered. HSI and its
affiliates, under the Agreement or any related agreements for the sale of
Biolase products anywhere in the world, shall have no product purchase
obligations other than as set forth herein. Notwithstanding anything contained
herein to the contrary, purchases by HSI of **** shall not be part of the
purchases set forth in (i) through (iii) above.     3.   With respect to ****
Waterlase C-100 ****, Biolase and HSI agree to work together in good faith to
reach agreement upon a strategy for **** Waterlase C-100 **** no later than
April 15, 2009, with an agreed upon **** no later than ****.     4.   If sales
exceed HSI targeted levels of $**** in Lasers of such year, ****% of such excess
sales of Lasers will be **** and ****% will be **** Lasers ****; provided,
however, that the parties will negotiate in good faith such percentages if ****.
    5.   During the New Initial Term, Biolase shall exclusively sell its
products through HSI in the Territory, and shall not sell such products directly
or through other distributors, and HSI shall have the right to distribute the
products through third-party distributors if it so elects, provided that such
third-party distributors sell to end-users permitted under the Agreement
“Territory” shall be defined as the United States, United Kingdom, Belgium,
Luxembourg, Netherlands, Canada, Spain, Germany, Austria, Australia, and New
Zealand, Subject to Biolase’s contractual obligations in respect of sales in
markets governed by existing distribution agreements in effect as of the date
hereof, HSI shall have the right to exclusively sell in other countries
throughout the world. Biolase will consider in good faith extending exclusivity
in certain specific markets **** based upon HSI’s performance in such markets.  
  6.   HSI may, at its option, extend this letter agreement for two additional
one-year terms, upon written notice given on or before February 1, 2010 or
February 1, 2011 (for second renewal) given by Schein to Biolase prior to the
expiration of the New Initial Term (or the then expiring additional one-year
term, as the case may be); provided that HSI may only be permitted to exercise
an option to extend the then current term if it shall agree in writing to
purchase from Biolase a minimum aggregate amount of products purchased during
such additional term equal to (i) (for the first renewal term) the **** (a)
$**** and (b) **** of the amount of products actually sold by Biolase to HSI
during the New Initial Term

 

****   Certain confidential information contained in this document, marked with
four asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

2



--------------------------------------------------------------------------------



 



      (adjusted pro rata for 12 months); provided, however, that if HSI shall
not have **** of Lasers by $**** from the **** as of ****, measured ****, then
HSI shall only be required to purchase the **** (A) $**** or (B) **** of the
amount of products actually sold by Biolase to HSI during the New Initial Term
(adjusted pro rata for 12 months), and (ii) (for the second renewal term) the
greater of (x) **** of the commitment for the prior renewal term and (y) **** of
the amount of products actually sold by Biolase to HSI during the first renewal
term; provided, however, that if HSI shall not have **** of Lasers by $**** from
the **** as ****, measured at ****, then HSI shall only be required to purchase
the greater of (X) **** of the commitment for the prior renewal term and (Y)
**** of the amount of products actually sold by Biolase to HSI during the first
renewal term. The New Initial Term, together renewal terms, if any, with shall
be the “Term” of the Agreement and all covenants and provisions restricting HSI
or its affiliates, anywhere in the world under this Agreement or any related
agreement, including in respect of selling competing products, shall have no
force or effect upon the termination of this Agreement or expiry of Term. The
parties will cooperate to maximize sales of Biolase products after the expiry or
termination of the Agreement.     7.   With respect to existing Waterlase MD and
Ezlase inventory, subject to applicable law (e.g. export laws), HSI agrees to
use commercially reasonable efforts and to work in good faith to **** through
new international markets, among other places, with a **** Lasers by a ****,
through sales of Lasers in international markets.     8.   The cost of the
Waterlase Turbo MD systems to HSI will be $**** in the United States and Canada,
and Biolase will **** on the warranty applicable to the Laser products from ****
to HSI. The cost of the current Ezlase system to HSI will **** be $**** for the
United States and Canada. For the avoidance of doubt, HSI shall determine the
end-user customer pricing.     9.   Upon the launch of the new turbo handpiece
(expected to be the date hereof), Biolase will upgrade HSI’s existing inventory
with new turbo handpieces and related hardware and software and HSI will
purchase turbo handpieces as follows: solely with respect to HSI’s existing
on-hand inventory, for the payment of $****, Biolase will provide Schein with
one turbo handpiece kit and the related turbo handpiece software (turbo
handpiece software to be installed by HSI technicians during end-user
installation) for each unit of existing inventory. The stand-alone turbo
handpiece upgrade kit for sale to the existing installed base upgrade shall be
priced to HSI at $**** per upgrade kit. The upgrade kits will be completed in
approximately **** days of such launch.

 

****   Certain confidential information contained in this document, marked with
four asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

3



--------------------------------------------------------------------------------



 



  10.   HSI will assume the following functions that Biolase had previously
performed under the Agreement:

  a.   Support at certain trade shows, as determined by the parties     b.  
Notwithstanding the foregoing, Biolase agrees to provide “over the shoulder”
demonstrations during the New Initial Term (and during each additional renewal
term).     c.   HSI will use all reasonable efforts to secure the services of
**** to serve as a “luminary/trainer” in respect of the products.     d.   HSI
will provide facilities appropriate for the purpose of providing WCLI seminar
programs, and will provide full related support expenses, including but limited
to honorariums for luminaries, accommodations for luminaries, travel for
luminaries, and food for participants (total estimated costs to be
($****-$****), with an estimated cost of $**** per seminar program)     e.  
Both parties shall endeavor to improve sales and to agree upon further marketing
efforts to accelerate sales and increase productivity.

  11.   In countries in which HSI distributes the Biolase products but does not
have exclusivity, Biolase will not offer the products to other distributors,
wholesalers or other similar entities on terms and conditions more favorable
than those provided to HSI, without also making any such more favorable terms or
conditions available to HSI.     12.   HSI will continue to provide Level 1
service and Biolase will continue to provide all the services it currently
performs, including Level 2 service.     13.   To secure the $**** payment,
Biolase will agree to enter into a security agreement to be provided by HSI
following the execution of this letter agreement containing those terms and
conditions customary and ordinary for such purpose, and will consent to the
filing of the related UCC or UCCs to effect a security interest for the benefit
of HSI in Biolase’s inventory, equipment and other tangible assets; provided
that HSI shall agree to release such security upon receipt of the products
deliverable in respect of such $**** payment.     14.   In any country in which
Biolase does not currently sell its products (a “New Territory”), if Biolase
determines to sell its products in such New Territory through the distribution
channel, HSI shall have the first right to sell such products on terms and
conditions to be agreed upon by the parties; provided that if the parties do not
so agree in good faith within fifteen (15) days upon notice to HSI, Biolase may
utilize another distributor in such New Territory provided that such distributor
is not offered terms and conditions more favorable to those offered to HSI.    
15.   All amounts herein reference U.S. dollars. This letter agreement amends
certain terms and conditions of the Agreement. All other terms and conditions of
the Agreement that are not modified by this letter agreement are hereby ratified
and

 

****   Certain confidential information contained in this document, marked with
four asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

4



--------------------------------------------------------------------------------



 



      confirmed in all respects, and shall remain in full force and effect.
Should there be any conflict between the teens and conditions contained in this
letter agreement and the Agreement, the terms and conditions of this letter
agreement shall govern and control.

Please acknowledge your agreement to the foregoing terms and conditions by
executing this letter agreement.
Regards,

                  /s/ Brian S. Watson       Vice President, Strategic and
Business Planning
Henry Schein, Inc.                    /s/ David M. Mulder       Chief Financial
Officer      Biolase Technology, Inc.     

 

****   Certain confidential information contained in this document, marked with
four asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

5